United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 3, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40393
                         Summary Calendar



RICHARD THOMAS, doing business as
Thomas & Associates,

                                     Plaintiff-Appellant,

versus


OGLETREE DEAKINS NASH SMOAK & STEWART, P.C.,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:00-CV-354
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Richard Thomas, doing business as Thomas & Associates

(Thomas), appeals the denial of his motion for a new trial on the

basis of undisclosed juror bias.    Because Thomas submitted his

motion for a new trial to the clerk of the district court in a

timely manner, his motion and his subsequent notice of appeal are




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40393
                                -2-

timely.   See Green v. Administrators of Tulane Educ. Fund, 284
F.3d 642, 652-53 (5th Cir. 2002)(FED. R. CIV. P. 50 motion).

     Thomas asserts that he is entitled to relief because two

jurors did not reveal during voir dire their bias against oral

contracts, which would have led to their dismissal for cause.

Thomas has not established that the jurors in question “failed to

answer honestly a material question on voir dire.”   McDonough

Power Equipment, Inc. v. Greenwood, 464 U.S. 548, 556 (1984)

(plurality).   Moreover, “a finding [of juror bias] is based upon

determinations of demeanor and credibility that are peculiarly

within a trial judge’s province.”   Wainwright v. Witt, 469 U.S.
412, 428 (1985).   Thomas has not established that the district

court abused his discretion in denying his motion for a new trial

on the ground of juror bias.   See Lincoln v. Case, 340 F.3d 283,

290 (5th Cir. 2003).   The judgment of the district court is

therefore AFFIRMED.